Exhibit 32.1 Certification of Periodic Report Pursuant to 18 U.S.C. Section 1350 As adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to, and for purposes only of, 18 U.S.C. § 1350, the undersigned hereby certifies that (i) the Quarterly Report of Brekford Corp. on Form 10-Q for the quarter ended March 31, 2016, as filed with the Securities and Exchange Commission (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii) information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations ofBrekford Corp. Date: May 13, 2016 /s/ Chandra (C.B.) Brechin Chandra (C.B.) Brechin Chief Executive Officer, Chief Financial Officer, Treasurer and Director (Principal Executive Officer & Principal Financial Officer)
